Exhibit 10.1

 

FIRST AMENDMENT

TO

FIRST LIEN SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO FIRST LIEN SECURITY AGREEMENT (this “Amendment”) is
entered into as of October 10, 2007 by and among iPCS, Inc., a Delaware
corporation (“iPCS”), the Guarantors listed on the signature pages hereto
(collectively, the “Guarantors”, and, together with iPCS, the “Pledgors”), and
U.S. Bank National Association, as collateral agent for the benefit of the
Secured Parties (as defined therein) (in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Pledgors and the Collateral Agent are parties to that certain First
Lien Security Agreement dated as of April 23, 2007 (the “Security Agreement”);

 

WHEREAS, holders of certain of the First Lien Senior Secured Floating Rate Notes
due 2013 sold to the initial purchasers thereof on April 23, 2007 (collectively,
the “Old Notes”) have exchanged (collectively, such exchanges are the “Exchange
Transactions”) the Old Notes for First Lien Senior Secured Floating Rate Notes
due 2013 that have been registered with the SEC (collectively, the “New Notes”;
the holders of the New Notes, collectively, are the “New Noteholders”); and

 

WHEREAS, as set forth in the documentation relating to the Exchange
Transactions, a portion of the collateral securing the New Notes differs in
certain circumstances from the collateral securing the Old Notes, which changes
are being effected hereby.

 

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

SECTION 1. DEFINED TERMS.

 

Terms defined in the Security Agreement and not otherwise defined herein are
used herein as therein defined.

 

SECTION 2. AMENDMENTS TO SECURITY AGREEMENT.

 

2.1           The definition of “Excluded Property” in Section 1.1 of the
Security Agreement is hereby amended and restated to read in its entirety as
follows:

 

“Excluded Property” shall mean:

 

(a)                                any Contract, General Intangible, property
right (including Intellectual Property Licenses and other intellectual property
rights), license or permit to which any Pledgor is a party to the extent that
(i) the grant of a security interest therein by such Pledgor will constitute or
result in the abandonment, invalidation or

 

--------------------------------------------------------------------------------


 

unenforceability of any right, title or interest of such Pledgor thereunder,
(ii) the terms thereof prohibit the creation by such Pledgor of a security
interest therein, (iii) if the grant of a security interest therein by the
Company or such Guarantor (x) would give any other party thereto a right to
terminate its obligations thereunder or (y) is permitted only with the consent
of another party (other than a Pledgor) and such consent has not been obtained
or (iv) any Requirement of Law applicable thereto prohibits the creation of a
security interest therein (other than, in the case of clauses (i), (ii), (iii)
and (iv), the extent that any such term thereunder would be rendered ineffective
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC);

 

(b)                               any Capital Stock of a Subsidiary that is a
Controlled Foreign Corporation other than Capital Stock constituting Pledged
Securities;

 

(c)                  any real property (other than Fixtures) owned or leased by
each Pledgor;

 

(d)                 any Motor Vehicles (whether owned or leased); and

 

(e)                  any Excluded Permitted Lien Property;

 

provided that any Proceeds, substitutions or replacements of any Excluded
Property shall not themselves be Excluded Property (unless such proceeds,
substitutions or replacements would constitute property described in clauses (a)
through (e) above).  In addition, to the extent that any Excluded Permitted Lien
Property is included in the Collateral, such Excluded Permitted Lien Property
shall be automatically released from the Liens under the terms of this
Agreement. In addition, in the event that Rule 3-16 of Regulation S-X (or any
successor regulation) requires the preparation and filing with the SEC of
separate audited financial statements of any Restricted Subsidiary owned by a
Pledgor because such Restricted Subsidiary’s Capital Stock is pledged as
collateral to secure the New Notes or any Additional Secured Obligations, the
portion (or, if necessary, all) of such Capital Stock pledged prior to the date
hereof to secure the Old Notes that is necessary to eliminate such filing
requirement (collectively, such Capital Stock is the “New Notes Excluded
Collateral”) shall automatically be deemed released from, and not to have been
part of, the Collateral securing the New Notes or such Additional Secured
Obligations.

 

2.2          Section 1.1 of the Security Agreement is hereby amended by adding
the following definitions thereto, each in its appropriate alphabetical
position:

 

“New Notes” shall mean those Notes that have been issued and are registered
under the Exchange Act.

 

“Old Notes” shall mean all Notes other than the New Notes.

 

2.3          The definition of “Pledged Securities” in Section 1.1 of the
Security Agreement is hereby amended and restated to read in its entirety as
follows:

 

--------------------------------------------------------------------------------


 

“Pledged Securities” shall mean, collectively, with respect to each Pledgor, (i)
all issued and outstanding Equity Interests of each issuer set forth on
Schedules 10(a) and 10(b) to the Perfection Certificate as being owned by such
Pledgor and all options, warrants, rights and additional Equity Interests of
whatever class of any such issuer acquired by such Pledgor (including by
issuance), together with all rights, privileges, authority and powers of such
Pledgor relating to such Equity Interests in each such issuer or under any
Organizational Document of each such issuer, and the certificates, instruments
and agreements representing such Equity Interests and any and all interest of
such Pledgor in the entries on the books of any financial intermediary
pertaining to such Equity Interests, (ii) all Equity Interests of any issuer,
which Equity Interests are hereafter acquired by such Pledgor (including by
issuance) and all options, warrants, rights and additional Equity Interests of
whatever class of any such issuer acquired by such Pledgor (including by
issuance), together with all rights, privileges, authority and powers of such
Pledgor relating to such Equity Interests or under any Organizational Document
of any such issuer, and the certificates, instruments and agreements
representing such Equity Interests and any and all interest of such Pledgor in
the entries on the books of any financial intermediary pertaining to such Equity
Interests, from time to time acquired by such Pledgor in any manner, and (iii)
all Equity Interests issued in respect of the Equity Interests referred to in
clause (i) or (ii) upon any consolidation or merger of any issuer of such Equity
Interests; provided, however, that Pledged Securities shall not include (1)
Equity Interests of any Subsidiary of a Controlled Foreign Corporation, (2) any
outstanding voting capital stock of a first-tier Controlled Foreign Corporation
in excess of 65% of the voting power of all classes of Capital Stock of such
Controlled Foreign Corporation or (3) with respect to the New Notes and any
Additional Secured Obligations, the New Notes Excluded Collateral.

 

2.4           The Security Agreement is hereby amended by adding the following
as Section 4.11 to the Security Agreement:

 

SECTION 4.11.          Negative Pledge. No Pledgor shall create, incur, assume
or suffer to exist any Lien on any of the New Notes Excluded Collateral to
secure any Indebtedness of such Pledgor, other than (a) Indebtedness in respect
of the Old Notes and (b) Hedging Obligations in existence as of the date hereof.

 

2.5           Section 12.4 of the Security Agreement is hereby amended and
restated to read in its entirety as follows:

 

SECTION 12.4.          Termination; Release.  When all the Secured Obligations
have been paid in full (other than contingent indemnification obligations not
yet due and payable) and no commitments remain under Additional Secured Debt
Documents to extend credit that would constitute Secured Obligations, this
Agreement shall terminate.  Upon termination of this Agreement the Collateral
shall be released from the Lien of this Agreement.  In addition, the Collateral
or any portion thereof shall be released from the Lien of this Agreement
pursuant to the Indenture.  In addition, the Liens of this Agreement will be
automatically released with respect to the New Notes Excluded Collateral in the
event that Rule 3-16 of Regulation S-X (or any successor regulation)

 

--------------------------------------------------------------------------------


 

requires the preparation and filing with the SEC of separate audited financial
statements of any Restricted Subsidiary owned by a Pledgor because such
Restricted Subsidiary’s Capital Stock is pledged as collateral to secure the New
Notes and any Additional Secured Obligations. Upon any such release, the
Collateral Agent shall, upon the request and at the sole cost and expense of the
Pledgors, assign, transfer and deliver to the applicable Pledgor(s), against
receipt and without recourse to or warranty by the Collateral Agent except as to
the fact that the Collateral Agent has not encumbered the released assets, such
of the Collateral or any part thereof to be released (in the case of a release)
as may be in possession of the Collateral Agent and as shall not have been sold
or otherwise applied pursuant to the terms hereof, and, with respect to any
other Collateral, documents and instruments (including UCC-3 termination
financing statements or releases) acknowledging the termination hereof or the
release of such Collateral, as the case may be, in form and substance reasonably
satisfactory to the Pledgors.

 

SECTION 3. MISCELLANEOUS.

 

3.1           Governing Law. THE INTERNAL LAW OF THE STATE OF NEW YORK WILL
GOVERN AND BE USED TO CONSTRUE THIS AMENDMENT WITHOUT GIVING EFFECT TO
APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

3.2           Severability. Any provision of this Amendment which is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof or affecting the validity,
legality or enforceability of such provision in any other jurisdiction.

 

3.3           Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original, but all such counterparts shall constitute one and the same
agreement.

 

3.4           Reference to Security Agreement. Except as amended hereby, the
Security Agreement shall remain in full force and effect and is hereby ratified
and confirmed in all respects. On and after the effectiveness of this Amendment
to the Security Agreement accomplished hereby, each reference in the Security
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import, and each reference to the Security Agreement in the Indenture or other
agreements, documents or instruments executed and delivered pursuant thereto,
shall be deemed a reference to the Security Agreement, as amended hereby.

 

3.5  Successors. This Amendment shall be binding upon the parties hereto and
their successors and permitted assigns.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

 

iPCS, INC., as Pledgor

 

 

 

By:

/s/ Stebbins B. Chandor, Jr.

 

 

Name:

Stebbins B. Chandor, Jr.

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

 

 

iPCS WIRELESS, INC.,

 

iPCS EQUIPMENT, INC.,

 

HORIZON PERSONAL COMMUNICATIONS,
INC.

 

BRIGHT PCS HOLDINGS, INC. and

 

BRIGHT PERSONAL COMMUNICATIONS
SERVICES, LLC,

 

as Pledgors

 

 

 

 

By:

/s/ Stebbins B. Chandor, Jr.

 

 

Name:

Stebbins B. Chandor, Jr.

 

Title:

Executive Vice President and Chief
Financial Officer

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

 

By:

/s/ Michael M. Hopkins

 

 

Name:

Michael M. Hopkins

 

Title:

Vice President

 

--------------------------------------------------------------------------------